DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification has been reviewed and accepted. 
Claim Interpretation
In claim 1, the phrase “the outer periphery of the electrode” is considered to be definite as it is understood to one of ordinary skill in the art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (PGPub 2011/0274955).
Considering Claim 1, Park discloses a power storage device (pouch type battery [Figure 12, 0106]) comprising:
an electrode (electrode assembly 21 with wound electrodes [0104, 0106, 0088, Figure 10]); and 
an exterior body (pouch type case [0106, Figures 12 and 10]), 
wherein an outer periphery of the exterior body comprises a first side, a second side, and a vertex, wherein the vertex is a cross point of the first side and the second side (see first and second sides that form circled cross point corner in circle 200 of Figure 12, see also annotated figure below), 
wherein the distance between the outer periphery of the electrode and the vertex is larger than the distance between the outer periphery of the electrode and a part of the first side (see annotated figure 
wherein a part of the outer periphery of the electrode is a curved line (electrode 22 is wound and has curved line on periphery [see circled enlargement of 22 in Figure 10 below, 0088]). 

    PNG
    media_image1.png
    858
    766
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Considering Claim 2, Park discloses that the outer periphery of the exterior body comprises more than four vertexes (periphery of pouch case contains eight vertexes (corners) [Figure 12, see annotated figure above]). 
	Considering Claim 3, Park discloses that the outer periphery of the electrode includes part of a circle (electrode 22 is wound and is part of circle at periphery [see circled enlargement of 22 in Figure 10 above, 0088]). 
	Considering Claim 4, Park discloses that the exterior body comprises a film and a thermocompression-bonded region (upper and lower cases are formed of a film having thermal adhesion [0083, Figure 10] and are sealed through thermal bonding [0038]), 
	wherein the distance between an inner periphery of the thermocompression-region and the vertex is larger than the distance between the inner periphery of the thermocompression-region and a part of the first side (distance between vertex and inner periphery of case film that’s thermally bonded (diagonal line) 
	Considering Claim 5, Park discloses that the power storage device has flexibility (pouch battery is deformable such that its shape is freely changed [0004]). 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PGPub 2011/0274955) and further in view of Takahashi et al. (PGPub 2013/0273405).
Considering Claim 6, Park discloses an electronic device comprising the power storage device (pouch battery used in portable electronic device [0004]) according to claim 1 (see claim 1). Park discloses that the power storage device has flexibility (pouch battery is deformable such that its shape is freely changed [0004]). However, Park is silent to an electronic device housing having flexibility. 
Takahashi discloses a flexible power storage element [0011] for an electronic device [0167]. The portable electronic device housing has flexibility [0186, 0190, Figures 13A and 13B]. The power storage element includes a stack body including sheet like positive electrodes, negative electrodes, and an electrolyte [Abstract]. The exterior body can protect the stack body from stress from bending and curving while protecting from moisture or contaminant [0070]. This provides an electronic device with long life and high capacity while also providing flexibility for reductions in weight and size and a greater freedom for design of outer shapes such as for a wristwatch [0005]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible battery of Park with the flexible electronic device of Takahashi in order to provide an electronic device with long life and high capacity while also providing flexibility for reductions in weight and size and a greater freedom for design of outer shapes such as for a wristwatch [0005].
	Considering Claims 7, 8, and 10, Park discloses an electronic device comprising the power storage device (pouch battery used in portable electronic device [0004]) according to claim 1 (see claim 1). Park discloses that the power storage device has flexibility (pouch battery is deformable such that its shape is freely changed [0004]). However, Park is silent to a watch-type electronic device having a housing, a display portion having flexibility, a logic board, a belt portion, wherein the display portion is bent and round with an outer periphery distorted closed curve.
	Takahashi discloses a flexible power storage element [0011] for an electronic device [0167]. The portable electronic device housing has flexibility [0186, 0190, Figure 13B], and comprises a flexible 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible battery of Park with the flexible electronic device of Takahashi in order to provide an electronic device with long life and high capacity while also providing flexibility for reductions in weight and size and a greater freedom for design of outer shapes such as for a wristwatch [0005].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PGPub 2011/0274955) and further in view of Takahashi et al. (PGPub 2013/0273405) and Justice et al. (PGPub 2015/0346766).
	Considering Claim 9, Takahashi discloses a flexible power storage element [0011] for an electronic device [0167]. The portable electronic device housing has flexibility [0186, 0190, Figure 13B], and comprises a flexible display portion with a distorted closed curve [0190, Figure 13B], a logic board (circuit board [0049]), and a belt portion (belt wristwatch portion [Figure 13B, 0005]). The electronic device may also comprise a speaker, a microphone, and the like [0183] as well as a sensor (circuit for collecting data such as cell voltage or temperature [0056]). Takahashi discloses that the portable device can send and receive signals [0188]. However, Takahashi is silent to an antenna. 
	Justice discloses a battery box for a wearable computing device [Abstract]. The wearable electronic device may include a flexible antenna for a GPS function for determining the wearer’s geographic location and/or velocity [0028]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725